       Case 1:16-cv-00165-DN-EJF Document 80 Filed 07/03/19 Page 1 of 4




L. MILES LEBARON (#8982)
MELINDA C. HIBBERT (#6098)
LEBARON & JENSEN, P.C.
1513 North Hill Field Rd., Ste. 1
Layton, Utah 84041
Telephone: 801-773-9488
Facsimile: 801-773-9489
miles@lebaronjensen.com
melinda@lebaronjensen.com
Attorneys for Plaintiff


                    IN THE UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF UTAH


MARIA CALZADA and MANUELA                          PLAINTIFFS’ MOTION TO FILE
ROSALES, on behalf of the ESTATE                  UNDER SEAL EXHIBITS 2, 3, & 4 IN
OF JOSE CALZADA;                                     SUPPORT OF PLAINTIFF’S
                                                  MEMORANDUM IN OPPOSITION
      Plaintiffs,                                 TO DEFENDANTS’ MOTION FOR
                                                      SUMMARY JUDGMENT
vs.

ROY CITY, et al.;                                Case No. 1 : 16-cv-165

      Defendants.                                District Judge David Nuffer




      Pursuant to Utah Rule DUCivR 5-3 “Filing Documents Under Court Seal,”

Plaintiffs, by and through counsel, respectfully request that the attached exhibits

previously designated by Defendants as “Confidential Attorney’s Eyes Only” be filed

under seal.



                                             1
       Case 1:16-cv-00165-DN-EJF Document 80 Filed 07/03/19 Page 2 of 4



       These exhibits constitute Exhibits 2, 3, and 4 of Plaintiffs’ Appendix in support of

their Opposition to Defendants’ Motion for Summary Judgment. Plaintiffs further

request that the Court augment Plaintiffs’ Appendix by including these documents.

       Plaintiffs will manually file Exhibits 2, 3, and 4 containing these allegedly

confidential documents in a sealed envelope with the Clerk and will serve paper copies

on opposing counsel in accordance with these rules.



Dated this 3rd day of July, 2019.




                                          /s/ Melinda C. Hibbert
                                          L. Miles LeBaron
                                          Melinda C. Hibbert
                                          Attorneys for Plaintiff




                                               2
       Case 1:16-cv-00165-DN-EJF Document 80 Filed 07/03/19 Page 3 of 4




L. MILES LEBARON (#8982)
MELINDA C. HIBBERT (#6098)
LEBARON & JENSEN, P.C.
1513 North Hill Field Rd., Ste. 1
Layton, Utah 84041
Telephone: 801-773-9488
Facsimile: 801-773-9489
miles@lebaronjensen.com
melinda@lebaronjensen.com
Attorneys for Plaintiff


                    IN THE UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF UTAH


MARIA CALZADA and MANUELA                         ORDER GRANTING PLAINTIFFS’
ROSALES, on behalf of the ESTATE                   MOTION TO FILE UNDER SEAL
OF JOSE CALZADA;                                  EXHIBITS 2, 3, & 4 IN SUPPORT OF
                                                  PLAINTIFFS’ MEMORANDUM IN
      Plaintiffs,                                  OPPOSITION TO DEFENDANTS’
                                                     MOTION FOR SUMMARY
vs.                                                         JUDGMENT

ROY CITY, et al.;
                                                 Case No. 1 : 16-cv-165
      Defendants.
                                                 District Judge David Nuffer




      Pursuant to Utah Rule DUCivR 5-3, Plaintiffs’ Motion to File Under Seal Exhibits

2, 3, and 4 in Support of Plaintiffs’ Memorandum In Opposition To Defendants’ Motion

For Summary Judgment is GRANTED.

      Plaintiffs will manually file Exhibit 2, 3, and 4 with the Clerk.


                                             1
       Case 1:16-cv-00165-DN-EJF Document 80 Filed 07/03/19 Page 4 of 4



IT IS SO ORDERED.



Signed and Dated this ___ day of July, 2019.

                                                   _____________________________
                                                   District Judge David Nuffer




                                               2
